    Case 18-50100            Doc 73       Filed 10/05/18          EOD 10/05/18 14:33:25               Pg 1 of 36



                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

IN RE:                                    )
                                          )
ITT EDUCATIONAL SERVICES, INC., et al. 1  )                               Case No. 16-07207-JMC-7A
                                          )
      Debtors.                            )                               Jointly Administered
__________________________________________)
                                          )
DEBORAH J. CARUSO, the CHAPTER 7          )
TRUSTEE for ITT EDUCATIONAL               )
SERVICES, INC., ESI SERVICE CORP. and     )
DANIEL WEBSTER COLLEGE, INC.,             )
                                          )
                  Plaintiff,              )                               Adversary No. 18-50100
                                          )
      vs.                                 )
                                          )
KEVIN MODANY, JOHN E. DEAN, C. DAVID )
BROWN II, JOANNA T. LAU, THOMAS I.        )
MORGAN, JOHN VINCENT WEBER, JOHN F. )
COZZI, SAMUEL L. ODLE, and JERRY M.       )
COHEN,                                    )
                                          )
                  Defendants.             )

                             TRUSTEE’S BRIEF IN OPPOSITION
                        TO FORMER DIRECTORS’ MOTION TO DISMISS




1
 The debtors in these cases, along with the last four digits of their respective federal tax identification numbers are
ITT Educational Services, Inc. [1311]; ESI Service Corp. [2117]; and Daniel Webster College, Inc. [5980].
     Case 18-50100                 Doc 73           Filed 10/05/18              EOD 10/05/18 14:33:25                      Pg 2 of 36


                                                        TABLE OF CONTENTS

                                                                                                                                     Page(s)


Preliminary Statement .................................................................................................................... 1
Summary of Allegations ................................................................................................................ 3
I.     During ITT’s final five months, the Directors’ breaches of their fiduciary duties
       squandered ITT’s remaining value and saddled its estate with avoidable liabilities ......... 3
II.    The Directors refused to remove Modany, abdicated all decision-making authority
       to him, and blindly deferred to his recommendation to reject numerous
       transactions ........................................................................................................................ 4
Argument ....................................................................................................................................... 7
I.     The Trustee’s Complaint satisfies Rule 8’s liberal pleading standard ............................... 7
       A.       Fed. R. Civ. P. 8(a)’s plausibility standard controls .............................................. 8
       B.       The Directors misleadingly cite heightened pleading standards applicable
                in derivative cases and Delaware state court—but not here .................................. 8
II.    The Trustee’s breach-of-fiduciary-duty claims are sufficiently pled .............................. 10
       A.       The Directors breached their duties of loyalty and good faith by abdicating
                all decision-making authority to Modany and intentionally disregarding
                their duty to make informed decisions, maximize ITT’s value, and avoid
                unnecessary liabilities .......................................................................................... 10
       B.       The Directors further breached their duties of loyalty and good faith by
                chronically failing to exercise reasonable oversight over Modany ..................... 15
       C.       The Directors breached their duty of care by making uninformed decisions
                and failing to implement any rational decision-making process ......................... 18
III.   Neither the business judgment rule nor the exculpatory provision in ITT’s
       Certificate of Incorporation provide a basis to dismiss ................................................... 21
       A.       The business judgment rule cannot support the Directors’ motion to
                dismiss.................................................................................................................. 21
       B.       Similarly, the exculpatory provision cannot warrant dismissal ........................... 24
IV.    The Directors ignore black letter law that reasonable inferences must be drawn in
       the Trustee’s favor ........................................................................................................... 25
V.     The Trustee sufficiently alleges facts relating to each individual Director ..................... 27
Conclusion ................................................................................................................................... 30




                                                                         i
     Case 18-50100               Doc 73          Filed 10/05/18            EOD 10/05/18 14:33:25                     Pg 3 of 36



                                                   TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

Ad Hoc Comm. Of Equity Holders of Tectonic Network, Inc. v. Wolford,
   554 F. Supp. 2d 538 (D. Del. 2008) ...................................................................................10, 22

Alberts v. Tuft (In re Greater Se. Cmty. Hosp. Corp. I),
   353 B.R. 324 (Bankr. D.D.C. 2006) ........................................................................................11

Aronson v. Lewis,
   473 A.2d 805 (Del. 1983) ........................................................................................................23

ATR-Kim Eng. Fin. Corp. v. Araneta,
   2006 Del. Ch. LEXIS 215 (Del. Ch. Dec. 21, 2006) .........................................................10, 18

Bell Atl. Corp. v. Twombly,
    127 S.Ct. 1955 (2007) ................................................................................................................8

Boles v. Filipowski (In re Enivid, Inc.),
   345 B.R. 426 (Bankr. Mass. 2006) ..............................................................................18, 19, 29

Brehm v. Eisner,
   746 A.2d 244 (Del. Feb. 9, 2000) ......................................................................................14, 23

Bridgeport Holdings Inc. Liquidating Trust v. Boyer (“Bridgeport”),
   388 B.R. 548 (Bankr. D. Del. 2008) ............................................................................11, 14, 24

Buckley v. O’Hanlon,
   2007 U.S. Dist. LEXIS 22211 (D. Del. Mar. 28, 2007) ..........................................................29

Cede & Co. v. Technicolor,
   634 A.2d 345 (Del. 1993) ........................................................................................................23

Cinerama, Inc. v. Technicolor,
   663 A.2d 1156 (Del. 1995) ......................................................................................................23

Clingman & Hanger Mgmt. Assocs., LLC v. Knobel (In re Regents Educ., Inc.),
    No. 16-cv-62028, 2018 U.S. Dist. LEXIS 122455 (S.D. Fla. Jan. 9, 2018) ............................17

FDIC v. Baldini,
   983 F. Supp. 2d 772 (S.D. W. Va. 2013) .................................................................................22

Friedman v. Beningson,
    1995 Del. Ch. LEXIS 154 (Del. Ch. 1995) ..............................................................................20




                                                                    ii
     Case 18-50100              Doc 73         Filed 10/05/18            EOD 10/05/18 14:33:25                   Pg 4 of 36



Gulley v. Moravec,
   2008 U.S. Dist. LEXIS 15841 (S.D. Ind. Feb. 29, 2008) ........................................................10

In re Citigroup Inc. S’holder Deriv. Litig.,
    964 A.2d 106 (Del. Ch. 2009)....................................................................................8, 9, 16, 23

In re OODC, LLC,
    321 B.R. 128 (Bankr. D. Del. 2005) ..........................................................................................7

In re Orchard Enters., Inc.,
    88 A.3d 1 (Del. Ch. 2014)........................................................................................................23

In re Walt Disney Co. Derivative Litig.,
    907 A.2d 693 (Del. Ch. 2005)..................................................................................................23

Maio v. Aetna, Inc.,
   221 F.3d 472 (3d Cir. 2000).......................................................................................................8

McMullin v. Beran,
  765 A.2d 910 (Del. 2000) ..................................................................................................10, 15

Ormond v. Anthem, Inc.,
   2009 U.S. Dist. LEXIS 90837 (S.D. Ind. Sept. 29, 2009) .......................................................10

Parnes v. Bally Entertainment Corp.,
   722 A.2d 1243 (Del. 1999) ......................................................................................................23

Raul v. Rynd,
   929 F. Supp. 2d 333 (D. Del. 2013) ...........................................................................................9

Shamrock Holdings v. Arenson,
   456 F. Supp. 2d 599 (D. Del. 2006) .........................................................................................22

Sinclair Oil Corp. v. Levien,
    280 A.2d 717 (Del. 1971) ........................................................................................................23

Smith v. Van Gorkom,
   488 A.2d 858 (Del. 1985) ........................................................................................................18

South v. Baker,
   62 A.3d 1 (Del. Ch. 2012)........................................................................................................16

Stanziale v. Nactomi (In re Tower Air, Inc.),
   416 F.3d 229 (3d Cir. 2005).................................................................................8, 9, 18, 21, 23

Stanziale v. Versa Capital Mgmt., LLC (In re Simplexity),
   Case No. 14-10569(KG), Adv. Pro. No. 16-50212(KG), 2017 Bankr. LEXIS
   37 (D. Del. Jan. 5, 2017) ....................................................................................................22, 24


                                                                  iii
     Case 18-50100               Doc 73         Filed 10/05/18            EOD 10/05/18 14:33:25                    Pg 5 of 36



Stone v. Ritter,
   911 A.2d 362 (Del. 2006) ............................................................................................10, 11, 16

Wahoski v. Classic Packaging Co. (In re Pillowtex Corp.),
  427 B.R. 301 (Bankr. D. Del. April 14, 2010) ...........................................................................7

Statutes

Delaware General Corporation Law section 102(b)(7) .................................................................24

Indiana Code § 23-0.5-5-1 .............................................................................................................10

Rules

Delaware Chancery Court Rule 23.1 .....................................................................................2, 9, 18

Federal Rule of Bankruptcy Procedure 7012(b) ..............................................................................7

Federal Rule of Civil Procedure 8 ...............................................................................................7, 9

Federal Rule of Civil Procedure 8(a) ...........................................................1, 2, 8, 9, 10, 11, 16, 29

Federal Rule of Civil Procedure 9(b) ...............................................................................................9

Federal Rule of Civil Procedure 12(b)(6) ..............................................................................7, 8, 21

Federal Rule of Civil Procedure 23.1 ..................................................................2, 9, 10, 15, 16, 23




                                                                   iv
    Case 18-50100       Doc 73     Filed 10/05/18     EOD 10/05/18 14:33:25        Pg 6 of 36



       Plaintiff Deborah J. Caruso (“Plaintiff” or “Trustee”), as Chapter 7 trustee for ITT

Educational Services, Inc., ESI Service Corp., and Daniel Webster College, Inc. (collectively,

“ITT,” “Debtors,” or the “Company”) submits this memorandum of law in opposition to the

Former Directors’ (collectively, the “Directors”) Motion to Dismiss.

                                      Preliminary Statement

       The Directors will have a chance to argue the merits of their defenses. But doing so at the

pleading stage—before this case has even started—is premature and inappropriate. The Trustee’s

Complaint is flush with specific facts, citing letters from regulators, minutes from ITT board

meetings, financial reports, and the Directors’ own emails showing that they knew of the perilous

risks ITT faced during its final five months (the “Crisis Period”) and knew the actions their

fiduciary duties required—removing the self-interested CEO, Kevin Modany; independently

investigating potential transactions or an orderly wind down; and taking steps to minimize ITT’s

liabilities. Yet despite such knowledge, the Directors not only refused to remove Modany, against

the express wishes of state and federal regulators, but abdicated all decision-making authority to

him. They rejected numerous transactions with no diligence, acquiesced to Modany’s repeated

refusals to secure restructuring or bankruptcy counsel, and disregarded regulators’ repeated

demands to secure a comprehensive teach-out to allow ITT’s 40,000 students to complete their

education elsewhere. These facts make it more than plausible that the Directors breached their

fiduciary duties.

       Throughout their brief, the Directors espouse incorrect pleading standards that,

conveniently, are more stringent than Federal Rule of Civil Procedure 8(a)’s plausibility

standard, which controls here. Citing shareholder derivative suits, the Directors repeatedly argue

that the Complaint must contain “particularized allegations.” But the derivative cases the



                                                 1
    Case 18-50100       Doc 73      Filed 10/05/18     EOD 10/05/18 14:33:25         Pg 7 of 36



Directors cite apply a heightened pleading standard under Delaware Chancery Court Rule 23.1

(or Federal Rule of Civil Procedure 23.1), which explicitly requires “particularity” in pleadings.

The Directors elsewhere cite Delaware state-court cases applying Delaware Chancery Rule 8,

which Delaware courts interpret to require more specificity than Fed. R. Civ. P. 8(a)’s plausibility

standard. Although inapplicable, the derivative cases the Directors cite only demonstrate that the

Trustee’s allegations are sufficiently particularized to satisfy even these stringent pleading

standards, let alone Rule 8(a)’s comparatively lenient plausibility standard.

       The Directors’ primary basis for seeking dismissal is their argument that the business

judgment rule and an exculpatory provision in ITT’s certificate of incorporation shield them

from liability. But overwhelming authority holds that neither of these fact-intensive affirmative

defenses are appropriate to consider on a motion to dismiss where, as here, they are nowhere

mentioned on the face of the Complaint. Yet even at trial, the Directors cannot avail themselves

of the business judgment rule because their breaches consist of a failure to make informed

decisions—in other words, failing to exercise any business judgment. And the exculpatory

provision, by its own terms, cannot shield the Directors from liability for breaching their duties

of loyalty and good faith.

       The Directors also ask the Court to ignore black-letter law requiring it, on a motion to

dismiss, to view facts in the light most favorable to and draw all reasonable inferences in favor of

the non-movant (the Trustee). Indeed, the purported “contradictions” the Directors point to in the

Complaint require the Court to make dubious inferences in their favor. For example, the

Directors claim that “the Complaint is peppered with facts showing . . . the Former Directors

were highly engaged.” But the portions of the Complaint the Directors cite for this proposition

show just the opposite: that the Directors were well aware of ITT’s inability to continue



                                                  2
         Case 18-50100          Doc 73       Filed 10/05/18        EOD 10/05/18 14:33:25   Pg 8 of 36



  operations and the massive liabilities it faced if it did not secure a transaction or wind down in an

  orderly manner, and yet remained unengaged, abdicated all decision-making authority to

     Modany, failed to investigate potentially life-saving transactions, and disregarded their duty to

  secure a teach-out for ITT’s 40,000 students. Viewed in the light most favorable to the Trustee,

  these allegations, at a minimum, state plausible claims sufficient to withstand the Directors’

  motion to dismiss.

                                                Summary of Allegations

I.       During ITT’s final five months, the Directors’ breaches of their fiduciary duties
         squandered ITT’s remaining value and saddled its estate with avoidable liabilities.
             The Trustee’s Complaint (the “Complaint”) alleges claims against the Directors for

  breaching their fiduciary duties of loyalty, good faith, and care. Between April 20, 2016 and

  September 16, 2016 (the “Crisis Period”), 2 the Directors were presented with numerous

  opportunities to preserve ITT’s remaining assets and avoid unnecessary liabilities. But instead of

  acting for ITT’s benefit, the Directors engaged in systematic breaches of fiduciary duty resulting

 in ITT’s free-fall bankruptcy on September 16, 2016.

             As of March 31, 2016, ITT had reported in its public SEC filings that it held cash and

  cash equivalents of $108,663,000 and enjoyed total shareholder equity of $162,056,000.

  (Complaint (“Compl.”) at ¶ 2.) But less than five months later, following demands made by ED

     and ACICS, and a rapid decline in financial stability, the Directors abandoned ITT and made the

     decision to file for bankruptcy on September 16, 2016, creating hundreds of millions of dollars in

     foreseeable and avoidable liabilities. (Id. at ¶ 3.)




  2
      Capitalized terms have the meaning as set forth in the Complaint.



                                                             3
          Case 18-50100        Doc 73      Filed 10/05/18      EOD 10/05/18 14:33:25          Pg 9 of 36



II.       The Directors refused to remove Modany, abdicated all decision-making authority to
          him, and blindly deferred to his recommendation to reject numerous transactions.

              The Crisis Period began on April 20, 2016, when ACICS sent ITT a Show-Cause

      Directive Letter (see Id., Ex. A) ordering ITT to show cause why its grants of accreditation

      should not be withdrawn or conditioned, based on information which “call[s] into question the

      institutions’ administrative capacity, organizational integrity, financial viability, and ability to

      serve students in a manner that complies with ACICS standards.” (Id. at ¶ 24.) Among other

      things, ACICS’s letter demanded that ITT develop and submit a teach-out plan that would allow

      ITT’s students to complete their program of study in the event that ITT precipitously closed. (Id.)

      Defendants knew that, if they failed to satisfy ACICS’s concerns, ITT would lose its

      accreditation, and in turn, be ineligible to continue receiving Title IV funding, roughly 90% of

      ITT’s revenue. (Id. at ¶ 25.) Loss of accreditation would equal financial doom for ITT. (Id.)

              ITT’s failure to resolve the deficiencies cited in the ACICS letter spurred the U.S.

      Department of Education (“ED”) to send ITT a June 6, 2016 letter citing the risk to students if

      ITT were to close precipitously and requiring ITT to increase its surety with ED from

      $79,707,879 to $123,646,182. (Id. at ¶ 41.) ITT did not have the money to pay the additional $44

      million surety, and if forced to, would be unable to continue operations. (Id. at ¶ 43.) As ITT had

      not secured teach-out agreements for its 40,000 active students, Defendants also knew that ED

   would be forced to forgive displaced students’ federal loans and seek repayment of these loans

   from ITT and that this liability would vastly exceed the amount of ITT’s current $79 million

   surety. (Id. at ¶ 42.) In short, Defendants knew that, if ITT failed to immediately secure teach-out

      agreements with a substantial number of its students, ITT would incur massive liabilities to ED

      and others. (Id.) But despite this knowledge, Defendants consciously disregarded their duty to




                                                         4
   Case 18-50100       Doc 73     Filed 10/05/18      EOD 10/05/18 14:33:25        Pg 10 of 36



take steps to ensure that ITT had a viable teach-out plan to avoid such potentially catastrophic

consequences. (Id.)

       ITT was also facing a crisis of leadership. By the beginning of the Crisis Period, ITT’s

longtime CEO, Kevin Modany, was being sued by the SEC for securities fraud and his conduct

was the subject of numerous investigations and lawsuits by state and federal regulators. (Id. at ¶

27, Ex. A.) The CFPB and a group of state attorneys general suing ITT explicitly required

Modany’s departure as a precondition to settlement. (Id.) In emails, Directors Dean and Cohen

acknowledged that ACICS saw Modany “as part of the problem.” (Id. at ¶ 26.) And Modany

himself wrote Dean opining that his and Dean’s resignations were “a likely necessary action if

we are going to respond with a sufficient politically charged reply” because “it’s almost a

certainty that we need to give these guys a dead body!” (Id.) Dean’s emails reveal he feared a

“criminal charge” against Modany. (Id. at ¶ 53.) Yet despite their own awareness that removing

Modany was in ITT’s best interests, and in disregard of the express wishes of state and federal

regulators (Id. at ¶¶ 26-27), the Directors not only refused to remove Modany, but instead,

abdicated all decision-making authority to him. (Id. at ¶ 5.)

       For example, the Directors either rubber-stamped Modany’s recommendations to reject or

failed to consider numerous potentially life-saving offers from third parties to purchase or accept

transfer of ITT’s assets. (Id. at ¶¶ 35-36 (U.S. Skill’s/THL transaction), ¶ 39 (Genki Capital

transaction), ¶ 44 (StarCore transaction), ¶¶ 55-56 (DCF transaction).) No Director conducted or

authorized independent investigations of the potential value of these transactions and all

Directors knew (or should have known) that Modany’s recommendations were based on his own

personal interest to retain control of ITT, secure future employment, and maximize his severance

compensation. (Id. at ¶ 65.) In these instances, the Directors consciously disregarded their duties



                                                 5
   Case 18-50100        Doc 73     Filed 10/05/18      EOD 10/05/18 14:33:25         Pg 11 of 36



to make informed decisions on these transactions and instead abdicated their decision-making

authority to Modany despite his clear conflicts. (See id. at ¶¶ 34-36 (Directors knew Modany’s

recommendation to reject U.S. Skills/THL offer was self-interested, yet deferred to it anyway), ¶

44 (Directors deferred to Modany’s recommendation to reject StarCore transaction), ¶¶ 53-54

(Modany told Dean and Brown to “block any suggested efforts” not in line with his agenda).)

        Then, on August 25, 2016, the feared but clearly foreseeable happened: ITT received a

final letter from ED increasing its surety on file from $94,353980 to $274,292364 and requiring

payment of this additional $180 million within 30 days. It was not until this point that Modany

even attempted to secure bankruptcy counsel – but by then, it was too late. (Id. at ¶ 53.)

        On September 16, 2016, ITT abruptly ceased operations and commenced bankruptcy

proceedings by filing voluntary Chapter 7 petitions in the Bankruptcy Court for the Southern

District of Indiana, Indianapolis Division. (Id. at ¶ 58.) Because of the rushed nature of its

bankruptcy filing, ITT faced significant additional and unnecessary liability. (Id. at ¶ 59.) For

example, it failed to follow state law requirements to have ITT provide copies of student records

to the applicable state agencies, which resulted in seven-figure litigation costs to resolve. (Id.)

The Trustee was also forced to pay millions of dollars in rent on property leased by ITT while

she had to pack up and store ITT assets remaining in those locations, including copies of vital

student records. (Id.). This could have easily been avoided had ITT filed an orderly Chapter 11

liquidation. (Id.).

        The Complaint alleges that the Directors breached their fiduciary duties to ITT by, among

other things:


        • abdicating crucial decision-making authority to Modany to negotiate with ED,
          ACICS, and potential transaction partners despite knowing that Modany was


                                                  6
        Case 18-50100       Doc 73     Filed 10/05/18      EOD 10/05/18 14:33:25        Pg 12 of 36



                conflicted and could not be trusted to place ITT’s interests above his own
                personal interests given, among other things, his desire to retain control of ITT
                and obvious incentive to maintain the benefits of his substantial compensation
                package;

            • retaining Modany against ITT’s best interests and the wishes of ED, ACICS,
              regulators, state attorneys general, and potential transaction partners;

            • chronically failing to exercise reasonable oversight over Modany and other
              management throughout the Crisis Period;

            • failing to independently investigate ITT’s financial condition and ability to
              continue operations and ignoring evidence of ITT’s insolvency;

            • intentionally disregarding their responsibilities by knowingly failing to
              investigate, secure, or make informed decisions regarding an orderly merger,
              sale, or other transaction to maximize ITT’s value for its constituents,
              including a transaction that might not be in Modany’s personal interest (e.g., a
              transaction involving his termination, a reduction in his compensation, and/or
              settlement of pending claims against ITT in a manner adverse to him); and

            • intentionally disregarding their responsibilities by knowingly failing to
              investigate, secure, or make informed decisions regarding an orderly wind
              down of ITT’s operations either inside or outside of bankruptcy that would
              have maximized the value of ITT’s remaining assets for its shareholders and
              minimized potential claims against ITT, including ensuring that ITT had in
              place a program for the teach-out of its current student body, complying with
              all applicable rules and regulations regarding the disposition of student
              records, and complying with all applicable employment laws.

(Id. at ¶ 65.)


                                                  Argument

I.      The Trustee’s Complaint satisfies Rule 8’s liberal pleading standard.

            “Fed.R.Civ.P. 12(b)(6), made applicable by Fed.R.Bankr.P. 7012(b), governs a motion to

  dismiss for failing to state a claim upon which relief can be granted.” Wahoski v. Classic

  Packaging Co. (In re Pillowtex Corp.), 427 B.R. 301, 310 (Bankr. D. Del. April 14, 2010). The

     purpose of a motion to dismiss is to test the sufficiency of a complaint, not to resolve disputed

  facts or decide the merits of a case. Id. (quoting Paul v. Intel Corp. (In re Intel Corp.



                                                      7
   Case 18-50100        Doc 73      Filed 10/05/18      EOD 10/05/18 14:33:25          Pg 13 of 36



Microprocessor Antitrust Litig.), 496 F. Supp. 2d 404, 407 (D. Del. 2007)); Maio v. Aetna,

Inc., 221 F.3d 472, 482 (3d Cir. 2000); In re OODC, LLC, 321 B.R. 128, 134 (Bankr. D. Del.

2005) (“Granting a motion to dismiss is a 'disfavored' practice . . . .”).


    A.     Fed. R. Civ. P. 8(a)’s plausibility standard controls.

         The pleading standard applicable to the Trustee’s breach-of-fiduciary-duty claims is Fed.

R. Civ. P. 8(a)’s plausibility standard. On this motion, the Directors bear the burden of showing

that the Trustee has not alleged facts sufficient “to raise [her] right to relief above the speculative

level… assum[ing] that all of the allegations in the complaint are true (even if doubtful in fact).”

Bell Atl. Corp. v. Twombly, 127 S.Ct. 1955, 1965 (2007). An action under Delaware law for

breach of fiduciary duty may “not be thrown out of court on a Rule 12(b)(6) motion for lack of

detailed facts.” Stanziale v. Nactomi (In re Tower Air, Inc.), 416 F.3d 229, 237 (3d Cir. 2005).

Indeed, all that Rule 8(a) requires is a “simple and brief statement of claims or irrationality or

inattention and gives the directors and officers fair notice of the grounds of those claims.” Id. at

239.


    B.     The Directors misleadingly cite heightened pleading standards applicable in
           derivative cases and Delaware state court—but not here.

         Throughout their brief, the Directors attempt to apply heightened pleading standards

applicable only in pleading demand futility in derivative cases. For example, the Directors quote

In re Citigroup Inc. S’holder Deriv. Litig., 964 A.2d 106, 124-25 (Del. Ch. 2009) for the

proposition that “[t]o overcome the Exculpatory Provision, the Complaint must contain

particularized allegations of facts.” (Brief in Support of Former Directors’ Motion to Dismiss

Complaint (“Brief”) at 13 (emphasis added)). But Citigroup, like virtually all fiduciary duty

cases the Directors cite, is a derivative action requiring the plaintiff to properly plead the futility



                                                   8
   Case 18-50100         Doc 73      Filed 10/05/18       EOD 10/05/18 14:33:25           Pg 14 of 36



of first making a demand on the board. 964 A.2d at 125. Under Delaware Chancery Court Rule

23.1, a plaintiff must “allege with particularity the efforts, if any, made by the plaintiff to obtain

the action the plaintiff desires from the directors . . . and the reasons for the plaintiff’s failure.”

The Citigroup court acknowledges that Rule 23.1 imposes “stringent requirements of factual

particularity” and that “pleadings . . . are held to a higher standard under Rule 23.1 than under

the permissive notice pleading standard under [Rule] 8a.” Citigroup, 964 A.2d at 120.

        The Directors later cite Raul v. Rynd, 929 F. Supp. 2d 333, 348 (D. Del. 2013) for the

proposition that “[t]o plausibly plead a breach of the duty of loyalty, the Trustee must have made

particularized allegations as to each individual Former Director.” Brief at 13 (emphasis added).

But like Citigroup, Raul is inapplicable here because: (1) it is a derivative case in which the court

applies Federal Rule Civ. P. 23.1’s heightened pleading standard requiring the plaintiff to “state

with particularity” its demand futility allegations, 3 and (2) the Raul plaintiffs also asserted a

securities fraud claim, to which the court applied the heightened pleading standard for fraud

under Fed. Rule Civ. P. 9(b). Id. at 340, 342. Raul’s requirement for “particularized allegations”

has no bearing here, where the Trustee asserts neither derivative nor securities fraud claims.

        And to the extent Delaware state-court cases cited by the Directors base dismissal on Del.

Ch. Ct. R. 8(a), those cases are inapplicable because Delaware courts interpret Del. Ch. Ct. R.

8(a) to impose a more stringent pleading standard than its federal analog, Fed. R. Civ. P. 8(a),

which applies here. In re Tower Air, 416 F.3d at 236 (noting that “Delaware courts interpret

Chancery Rule 8 to require pleading facts with specificity. That is not the federal notice pleading




3 Like Delaware Ch. Ct. R. 23.1 analyzed in Citigroup, Fed. R. Civ. P. 23.1 explicitly requires demand

futility to be pled with “particularity.”



                                                     9
       Case 18-50100        Doc 73      Filed 10/05/18       EOD 10/05/18 14:33:25           Pg 15 of 36



   standard.”); Ad Hoc Comm. Of Equity Holders of Tectonic Network, Inc. v. Wolford, 554 F. Supp.

   2d 538, 556 (D. Del. 2008) (same).

       The Directors’ attempt to incorrectly impose heightened pleading standards applicable to

   derivative cases, securities fraud claims, or Delaware state court cases must be rejected. The

   Trustee has pled sufficient factual allegations to make her claim for relief plausible and,

   therefore, meets the applicable standard under Fed. R. Civ. P. 8(a).


II.    The Trustee’s breach-of-fiduciary-duty claims are sufficiently pled.

          Delaware law provides that corporate directors owe the corporation a triad of fiduciary

   duties: loyalty, good faith, and due care. McMullin v. Beran, 765 A.2d 910, 917 (Del. 2000). 4

   Here, the Trustee’s Complaint sufficiently alleges the Directors breached each of these duties.


       A. The Directors breached their duties of loyalty and good faith by abdicating all
          decision-making authority to Modany and intentionally disregarding their duty to
          make informed decisions, maximize ITT’s value, and avoid unnecessary liabilities.

          The fiduciary duty of loyalty “is not limited to cases involving a financial or other

   cognizable fiduciary conflict of interest,” but “also encompasses cases where the fiduciary fails

   to act in good faith.” Stone v. Ritter, 911 A.2d 362, 370 (Del. 2006); 5 see also ATR-Kim Eng. Fin.




   Delaware law controls the Trustee’s breach-of-fiduciary-duty claims. Under the internal affairs doctrine,
   4

  the law of the state of incorporation governs “matters peculiar to the relationship among or between the
  corporation and its current officers, directors and shareholders.” Ormond v. Anthem, Inc., 2009 U.S. Dist.
  LEXIS 90837, *29 (S.D. Ind. Sept. 29, 2009) (internal citations omitted). The internal-affairs doctrine, which
  Indiana recently codified, recognizes that only one state should have the authority to regulate a
  corporation’s internal affairs in furtherance of maintaining uniform governance in a free market. Gulley v.
  Moravec, 2008 U.S. Dist. LEXIS 15841, *13-17 (S.D. Ind. Feb. 29, 2008) (stating that Indiana's public policy,
  as expressed by the legislature is to not interfere with foreign corporations' internal affairs); see Indiana
  Code § 23-0.5-5-1 (“The law of the jurisdiction of formation of an entity governs … the internal affairs of
  the entity.”). As ITT is incorporated in Delaware, Delaware law controls the Trustee’s breach-of-fiduciary-
  duty claims.
   Stone was a shareholder derivative action asserting breach-of-fiduciary-duty claims against the
   5

  company’s directors. As a derivative case, Fed. R. Civ. P. 23.1’s stringent pleading standard applied.


                                                       10
   Case 18-50100           Doc 73    Filed 10/05/18      EOD 10/05/18 14:33:25           Pg 16 of 36



Corp. v. Araneta, 2006 Del. Ch. LEXIS 215, *71 (Del. Ch. Dec. 21, 2006) (“Under Delaware

law, it is fundamental that a director cannot act loyally towards the corporation unless she tries—

i.e., makes a genuine, good faith effort—to do her job as a director.”). Fiduciaries breach their

duties of loyalty and good faith, for example, “where the fiduciary intentionally acts with a

purpose other than that of advancing the best interests of the corporation” or “where the fiduciary

intentionally fails to act in the face of a known duty to act, demonstrating a conscious disregard

for his duties.” Stone, 911 A.2d at 362; see also Bridgeport Holdings Inc. Liquidating Trust v.

Boyer (“Bridgeport”), 388 B.R. 548, 564 (Bankr. D. Del. 2008). Fiduciaries also breach their

duties of loyalty and good faith through “abdication of their directorial duties” or by “any action

that demonstrates a faithlessness or lack of true devotion to the interests of the corporation and

its shareholders.” Bridgeport, 388 B.R. at 564; Alberts v. Tuft (In re Greater Se. Cmty. Hosp.

Corp. I), 353 B.R. 324, 344 (Bankr. D.D.C. 2006) (“[M]aking a decision that is not in the

corporation’s best interests—abdicating one’s directorial duties—is a breach of the fiduciary duty

to act in good faith, . . . which is just another permutation of the fiduciary’s duty of loyalty.”).

        Here, the Trustee has alleged the Directors breached their duties of loyalty and good faith

by, among other things:


            •   Abdicating crucial decision-making authority to Modany to negotiate with
                ED, ACICS, and potential transaction partners despite knowing that
                Modany was conflicted and could not be trusted to place ITT’s interests
                above his own personal interests . . .;

            • Retaining Modany against ITT’s best interests and the wishes of ED,
              ACICS, regulators, state attorneys general, and potential transaction
              partners;

                [. . . ]

While the Stone court ultimately affirmed dismissal of the shareholders’ breach-of-fiduciary-duty claims,
that decision is distinguishable from this case in which Fed. R. Civ. P. 8(a)’s pleading standard applies.



                                                    11
   Case 18-50100       Doc 73     Filed 10/05/18      EOD 10/05/18 14:33:25        Pg 17 of 36



           • Failing to independently investigate ITT’s financial condition and ability
             to continue operations and ignoring evidence of ITT’s insolvency;

           • Intentionally disregarding their responsibilities by knowingly failing to
             investigate, secure, or make informed decisions regarding an orderly
             merger, sale, or other transaction to maximize ITT’s value for its
             constituents, . . . and

           • Intentionally disregarding their responsibilities by knowingly failing to
             investigate, secure, or make informed decisions regarding an orderly wind
             down of ITT’s operations either inside or outside of bankruptcy that would
             have maximized the value of ITT’s remaining assets . . . and minimized
             potential claims against ITT....

       (Compl. at ¶ 65.)

       The Complaint contains detailed allegations, citing letters from regulators, Board

minutes, and internal ITT emails laying a detailed factual basis for these allegations. For

example, the Complaint recounts various investigations and lawsuits exposing Modany’s

misconduct, including the SEC’s securities fraud suit against him, and demands for his removal

from state and federal regulators. (Compl. at ¶ 27.) The Complaint even quotes emails from

Directors Dean and Cohen acknowledging that ITT’s accreditor saw Modany “as part of the

problem” and an email from Modany to Dean recognizing that his and Dean’s resignations were

“a likely necessary action” because “it’s almost a certainty that we need to give these guys a dead

body!” (Id. at ¶ 10.) The Complaint also details Modany’s ongoing conflicts of interest, including

a generous severance plan, and quotes contemporaneous emails showing Modany’s

entrenchment efforts and dominance over Dean and other Directors. (Id. at ¶ 35 (Modany

encouraged Directors to reject U.S. Skills/THL transaction when it conflicted with Modany’s

personal interest), ¶ 37 (Chairman Dean writing “The CEO is still on board, so my role is quite

limited.”), ¶ 38 (Dean accepting Modany’s refusal to discuss U.S. Skills/THL transaction), ¶ 50

(Dean deferring to Modany’s refusal to contact restructuring counsel), ¶ 53 (in response to




                                                12
    Case 18-50100       Doc 73      Filed 10/05/18      EOD 10/05/18 14:33:25          Pg 18 of 36



August 28, 2016 ED letter, Dean reiterating multiple times that “I defer to you”).) These

allegations make it more than plausible that the Directors acted against ITT’s best interests in

retaining Modany and abdicating their directorial duties to him.

        As another example, the Complaint cites ACICS’s April 20, 2016 letter threatening to

withdraw ITT’s accreditation and requiring ITT to submit a comprehensive teach-out plan. (Id. at

¶ 24.) After receiving ED’s subsequent June 6 letter requiring ITT to increase its surety by $44

million, which ITT did not have, Weber acknowledged the need to teach out in an email to Dean.

(Id. at ¶ 43 (“[u]nless we get a positive sign from ED, we will have to consider teaching out”).)

ITT did not have the funds to pay the increased surety and ITT’s Q2 earnings report confirmed

ITT’s inability to continue operations in light of the surety increase. (Id. at ¶ 44.) At this point,

the Directors had no excuse for failing to immediately develop a teach-out plan to allow ITT’s

40,000 students to complete their education elsewhere. They were well aware that their failure to

secure a teach out would result in ED forgiving hundreds of millions of dollars in federal loans to

ITT’s students and ED seeking to recover these funds from ITT. 6 (Id. at ¶ 42.) Indeed, ED has

filed such a claim in ITT’s bankruptcy seeking hundreds of millions of dollars. Even to this day,

the Directors have not offered any excuse or explanation for their failure to secure a teach-out.

There is none. Even the Directors’ Brief, which argues the merits of this case at every turn, fails

to offer any explanation of this complete failure. Viewed in the light most favorable to the

Trustee, these facts, at a minimum, plausibly allege that the Directors consciously disregarded

their duty to, among other things, secure a teach-out.




6The Directors knew of ED regulations providing displaced students a “borrower defense” to loan
repayment and giving ED the ability to recover such forgiven loans from the failed institution.



                                                  13
   Case 18-50100        Doc 73     Filed 10/05/18     EOD 10/05/18 14:33:25          Pg 19 of 36



       Other federal courts have held that similar allegations stated claims for breach of the

duties of loyalty and good faith. For example, in Bridgeport, the plaintiff liquidating trust sued

the debtor Bridgeport’s former directors and officers for breaching their duties of loyalty and

good faith by approving a sale of substantially of all of the debtors’ assets for inadequate

consideration. 388 B.R. at 558. The Bridgeport trustee alleged that, while the company faced

significant financial distress, the directors gave the company’s COO unfettered supervisory

discretion. Id. at 558-59. Unimpeded, the COO, in turn, executed a rushed asset sale without

conducting adequate due diligence and without soliciting competing bids. Id.

       The Bridgeport court denied the defendants’ motion to dismiss, holding that the

complaint “alleged sufficient facts to support the claim that the D&O Defendants breached their

duty of loyalty and acted in bad faith by consciously disregarding, i.e., abdicating, their duties to

the Company.” Id. at 564. The court found that “the allegations support the claim that the D&O

Defendants breached their fiduciary duty of loyalty and failed to act in good faith by abdicating

crucial decision-making authority to [the COO] . . . resulting in an abbreviated and uninformed

sale process.” Id.

       Almost identical to the allegations made in Bridgeport, the Trustee here alleges that the

Directors breached their duties of loyalty and good faith by “abdicating crucial decision-making

authority” to Modany, for example, to reject numerous transactions and disregard regulators’

demands to secure a teach out. Like the Bridgeport directors, the Directors rubber-stamped

Modany’s recommendations on potential transactions and dealings with regulators with no

independent investigation or meaningful discussion. As the Bridgeport court held, such

allegations state claims against the Directors’ for breaching their fiduciary duties of loyalty and




                                                 14
   Case 18-50100        Doc 73     Filed 10/05/18     EOD 10/05/18 14:33:25          Pg 20 of 36



good faith by “intentionally disregard[ing] their responsibilities” and by “knowingly failing to

make decisions… on an informed basis.” Id. at 565.

        Similarly, in McMullin, the Delaware Supreme Court held that a plaintiff shareholder

stated a claim against the company’s directors for breaching their fiduciary duties of loyalty and

good faith by alleging that the defendant directors abdicated their duties to the company’s

majority shareholder to approve a potential merger and failed to investigate or make a

recommendation to shareholders on the proposed merger. 765 A.2d at 921-26. The court held the

plaintiff minority shareholder stated a claim for breach of fiduciary duty because, under

Delaware law, the directors were obligated “to act in an informed and deliberate manner in

determining whether to approve an agreement of merger before submitting the proposal to the

stockholders.” Id. at 919. The court explained that “the board cannot abdicate [their fiduciary]

duty by leaving it to the shareholders alone to approve or disapprove the merger agreement.” Id.

        Like McMullin, the Trustee’s Complaint asserts that the Directors breached their fiduciary

duties by acting in an uninformed manner, abdicating their directorial duties to Modany, and

leaving it to him alone to approve or disapprove potentially life-saving transactions. Like the

McMullin court found, the Directors’ inaction cannot shield them from liability.


   B.     The Directors further breached their duties of loyalty and good faith by
          chronically failing to exercise reasonable oversight over Modany.

        Defendants spend a majority of their brief arguing that the Trustee failed to plausibly

plead a Caremark claim, emphasizing that this claim “is possibly the most difficult theory in

corporation law upon which a plaintiff might hope to win a judgment.” (Brief at 6.) Indeed, this

claim is often difficult because it is usually alleged in a shareholder derivative suit where a

plaintiff must comply with Rule 23.1’s stringent pleading requirements. Most of the cases the



                                                 15
   Case 18-50100         Doc 73    Filed 10/05/18     EOD 10/05/18 14:33:25          Pg 21 of 36



Directors cite to support their argument that the Trustee has not stated a Caremark claim are

derivative cases subject to dismissal under Del. Ch. Ct. R. 23.1. See e.g., Brehm v. Eisner, 746

A.2d 244 (Del. Feb. 9, 2000); Caremark Int'l Inc. Derivative Litig., 698 A.2d 959 (Del. Ch.

1996); In re Citigroup, 964 A.2d 106, 123 (Del. Ch. 2009), South v. Baker, 62 A.3d 1, 14 (Del.

Ch. 2012); Stone, 911 A.2d at 367. But again, this case is not subject to Rule 23.1’s heightened

pleading standard and is instead subject to Rule 8(a)’s more lenient plausibility standard.

        The Directors also characterize nearly all of the Trustee’s allegations as stating a

Caremark claim. But as the Delaware Supreme Court made clear in Stone, bad faith can be

shown in numerous ways—Caremark oversight failure is merely one such example. Stone, 911

A.2d at 369. More generally, bad faith can be shown “where the fiduciary intentionally acts with

a purpose other than that of advancing the best interests of the corporation” or “irrationally

failing to act in the face of a known duty to act, demonstrating a conscious disregard for his

duties.” Id. Here, Caremark oversight failure does not subsume all of the Trustee’s allegations of

bad faith such as the Directors’ blind acquiescence to Modany’s recommendations or their failure

to inform themselves of potential transactions, which are not examples of oversight failure.

        The Trustee nonetheless states a Caremark claim by alleging that the Directors breached

their duties of loyalty and good faith by failing to properly “monitor or oversee” employee

misconduct or violations of law. Stone, 911 A.2d at 370. Caremark liability can be imposed

where: (a) the directors utterly failed to implement any reporting or information system or

controls, or (b) having implemented such a system or controls, consciously failed to monitor or

oversee its operations thus disabling themselves from being informed of risks or problems

requiring their attention. Id.




                                                 16
   Case 18-50100        Doc 73     Filed 10/05/18     EOD 10/05/18 14:33:25         Pg 22 of 36



       Here, the Trustee has alleged that the Directors breached their fiduciary duties of loyalty

and good faith by “chronically failing to exercise reasonable oversight over Modany and other

management throughout the Crisis Period.” (Compl. at ¶ 65.) For example, the Trustee alleges

that the Directors failed to “supervise or monitor what steps, if any, management was taking to

satisfy [ACICS] requirement[s]” including its requirement to submit a comprehensive teach-out

plan. (Compl. at ¶ 33.) The Trustee also alleges that the Directors failed to supervise or monitor

Modany’s negotiations with potential deal partners. (Compl. at ¶ 36 (“the Directors should have .

. . ensured that non-conflicted members of ITT’s management and/or the Directors themselves

were intimately involved in all future transactions discussions with all potential deal partners”).)

       In Clingman & Hanger Mgmt. Assocs., LLC v. Knobel (In re Regents Educ., Inc.), No.

16-cv-62028, 2018 U.S. Dist. LEXIS 122455, *4 (S.D. Fla. Jan. 9, 2018), the bankruptcy trustee

for FCC Holdings, Inc., which owned and operated 41 for-profit post-secondary education

schools—including Florida Career College and Anthem Education schools—alleged the

company’s former officers breached their fiduciary duties by failing to monitor employees who

were illegally withdrawing excessive funds from ED’s electronic payment system. The Clingman

court held that the trustee sufficiently alleged a Caremark claim by pointing to internal emails

showing the officers were aware, among other things: (1) of the withdrawals, (2) that excessive

withdrawals could create liability for the company, and (3) that the company lacked any checks

and balances to ensure the withdrawals were not excessive.

       As in Clingman, the Trustee’s Complaint alleges that the Directors both knowingly

violated the law by failing to comply with ED regulations and other applicable laws and

regulations and failed to monitor Modany. Like the officers in Clingman, the Directors were

aware of, but had no system or checks and balances in place to ensure compliance with, ED



                                                 17
   Case 18-50100        Doc 73     Filed 10/05/18     EOD 10/05/18 14:33:25         Pg 23 of 36



regulations, employment laws, and state law requiring ITT to provide copies of student records

to state agencies.

        Similarly, in ATR-Kim, the Delaware Chancery Court found that defendant directors

breached their fiduciary duties because “[a]lthough it was [the company’s chairman] who ran

amok by emptying the [company] of its major assets, the other directors did nothing to make

themselves aware of this blatant misconduct or to stop it.” 2006 Del. Ch. LEXIS 215 at *76. The

court explained that “[o]ne of the most important duties of a corporate director is to monitor the

potential that others within the organization will violate their duties.” Id. at *71-72. Like ATR-

Kim Eng. Fin. Corp., the Directors here breached their fiduciary duties of loyalty and good faith

by failing to prevent Modany’s self-dealing. These facts state a plausible Caremark claim.


   C.     The Directors breached their duty of care by making uninformed decisions and
          failing to implement any rational decision-making process.

        The Directors are also charged with the duty of care, which requires that they “use that

amount of care which ordinarily careful and prudent men would use in similar circumstances”

and “consider all material information reasonably available in making business decisions.” Boles

v. Filipowski (In re Enivid, Inc.), 345 B.R. 426, 450 (Bankr. Mass. 2006) (internal citations

omitted). A “good faith effort to be informed and exercise judgment is the core duty of care

inquiry.” In re Tower Air, Inc. 416 F.3d at 240. Lack of due care can also be shown through an

irrational decision-making process. Id. at 241. The Directors were obligated to assess information

regarding important corporate decisions with a “critical eye.” Smith v. Van Gorkom, 488 A.2d

858, 872 (Del. 1985).

   The Trustee has sufficiently pled causes of action for breach of the duty of care by alleging

that, among other things, the Directors failed to independently investigate ITT’s financial



                                                 18
   Case 18-50100        Doc 73     Filed 10/05/18     EOD 10/05/18 14:33:25         Pg 24 of 36



condition and ability to continue operations and failed to make informed decisions regarding

potential transactions or an orderly wind-down. (Compl. at ¶ 65.) In rejecting potential

transactions, the Directors not only failed to employ due process, they employed no process: they

rejected potential transactions with no diligence, deliberation, or valuation. They do not appear to

have made any decision—much less an informed decision—regarding whether to pursue an

orderly wind-down or secure a comprehensive teach-out.

       Paralleling the facts here, the court upheld duty-of-care claims against defendant directors

and officers in In re Enivid, Inc., where it was alleged that the CEO “dominated the other

Defendants,” who relented and remained “silent regarding the truly crucial issues facing the

Company.” 345 B.R. at 451-52. The court likened the defendants’ governance style to a “‘we

don’t care about the risks’ attitude concerning a material corporate decision,” which the court

held breached their duty of care. Id. Here, the Directors rejected the U.S. Skills/THL and

Starcore transactions based solely on Modany’s recommendation without conducting any

independent investigation. (Compl. at ¶ 35 (Modany encouraged Directors to reject U.S.

Skills/THL transaction when it conflicted with Modany’s personal interest), ¶ 44 (“Directors

deferred to Modany’s recommendation to reject the transaction based on Modany’s speculation

that it would leave insufficient residual value for shareholders”).) Like the In re Enivid

defendants, the Directors breached their duties of care by allowing Modany to dominate them

and by remaining silent regarding the truly crucial issues facing the company.

       Indicative of the Directors’ irrational decision-making, Modany’s sole justification for

recommending the Directors reject the transaction was that it would provide insufficient value to

shareholders. (Id. at ¶ 44.) But the Trustee alleges that ITT was insolvent at the time meaning




                                                 19
    Case 18-50100         Doc 73      Filed 10/05/18      EOD 10/05/18 14:33:25            Pg 25 of 36



that, by definition, there was no residual value for shareholders and that the Directors obligations

were to maximize ITT’s remaining value for its creditors. (Id.)

        And the Board does not appear to have even voted on two other transactions, apparently

deferring entirely to Modany. (Id. ¶ 39 (Modany and officer Rocco Tarasi rejecting Genki offer

without discussing with Directors), ¶¶ 55-56 (Modany immediately rejecting DCF transaction

once DCF requested Modany’s removal and freeze of executive compensation, a decision he

later stated reflected the Board’s position, though there is no evidence of a vote).) While Odle

requested that Dean arrange a conference call with Modany to discuss one such transaction, both

relented when Modany refused. (Id. ¶ 38.)

        The Directors similarly employed no discernable process to consider or secure an orderly

wind down, and instead remained beholden to Modany and his strategy. 7 This alone, “may

sometimes raise a reasonable doubt that directors in such a situation could exercise judgment on

behalf of the corporation concerning the transaction involving such dominant or influential

party.” Friedman, 1995 Del. Ch. LEXIS at *12. While Odle and Cohen referred Modany to

restructuring counsel, they did nothing when Modany refused to contact restructuring counsel

until shortly before ITT’s bankruptcy. (Id. at ¶¶ 47, 50.) The ultimate bankruptcy filing was so

rushed, that Defendants took no steps to ensure ITT had a program in place for the teach-out of

its current student body or to ensure compliance with ED regulations, employment laws, or state

law requiring ITT to provide copies of student records to state agencies. The Directors’ failures

saddled ITT’s estate with hundreds of millions of dollars in unnecessary liabilities. (Id. at ¶¶ 59,

60.)


7 Friedman v. Beningson, 1995 Del. Ch. LEXIS 154, *12 (Del. Ch. 1995) (stating that a director may be
considered “beholden to or under the control, domination or strong influence of a party with a material
financial interest in the transaction under attack, which interest is adverse to that of the corporation”).



                                                     20
          Case 18-50100       Doc 73     Filed 10/05/18      EOD 10/05/18 14:33:25         Pg 26 of 36



              The Trustee’s allegations evidence that the Directors failed to follow any process in

    rejecting strategic transactions, failed to conduct any investigation and failed to meaningfully

    discuss the viability of these offers. Instead, they accepted Modany’s assertions wholesale and

    remained beholden to him, all while knowing that his demands were contrary to the best interests

    of ITT.


III.      Neither the business judgment rule nor the exculpatory provision in ITT’s Certificate of
          Incorporation provide a basis to dismiss.

              The bulk of the Directors’ brief argues for dismissal based on the business judgment rule

    or an exculpatory provision in ITT’s Certificate of Incorporation. But both the business judgment

    rule and the exculpatory provision are affirmative defenses that are nowhere referenced in the

       Trustee’s Complaint and are, therefore, inappropriate to consider on this motion.


          A. The business judgment rule cannot support the Directors’ motion to dismiss.

              The Directors spend a large portion of their brief arguing that the business judgment rule

    warrants dismissal. But the business judgment rule is a fact-intensive affirmative defense that is

    inappropriate to consider on a motion to dismiss. On the merits, an officer or director can defend

       his or her actions by stating that he or she affirmatively analyzed the transaction and exercised

       his or her reasonable judgment to make an informed decision, thereby entitling him or her to the

       benefits of the business judgment rule. But as such facts are rarely, if ever, gleaned from the face

    of a complaint, this defense cannot entitle the Directors to dismissal at the pleading stage.

              In analyzing the business judgment rule under Delaware law, the Third Circuit stated in

    In re Tower Air, Inc., that “[g]enerally speaking, we will not rely on an affirmative defense such

    as the business judgment rule to trigger dismissal of a complaint under Rule 12(b)(6).” 416 F.3d

    at 238. The exception the court recognized is when the affirmative defense appears “on the face”



                                                        21
   Case 18-50100        Doc 73     Filed 10/05/18      EOD 10/05/18 14:33:25          Pg 27 of 36



of the complaint. Id. In that case, the court found the exception applied because, rather than

waiting for the business judgment rule to be raised as an affirmative defense, the trustee’s

complaint placed the rule directly at issue by affirmatively alleging that “the business judgment

rule does not vitiate any of [the trustee’s] claims.” Id. But in this case, where the Trustee’s

complaint does not mention the business judgment rule, it is inappropriate to consider at this

stage of the proceedings.

       An overwhelming majority of courts refuse to consider the business judgment rule on a

motion to dismiss. FDIC v. Baldini, 983 F. Supp. 2d 772, 783 (S.D. W. Va. 2013) (collecting

cases from across country and observing that “there is overwhelming authority to support the

[Plaintiff’s] position that the business judgment rule is highly fact dependent and, therefore,

inappropriate for consideration on a motion to dismiss”); Ad Hoc Comm. Of Equity Holders of

Tectonic Network, Inc. v. Wolford, 554 F. Supp. 2d 538, 557 (D. Del. 2008) (rejecting argument

that business judgment rule is appropriate to consider on a motion to dismiss where “implicitly

raised” by the complaint and holding under Delaware law that “defendants are not required to

plead around the business judgment rule at this stage in the proceedings”); Shamrock Holdings v.

Arenson, 456 F. Supp. 2d 599, 609 (D. Del. 2006) (applying Delaware law and holding that

claimant, who “did not make any allegations about the business judgment rule” in complaint,

was “not required to plead around the business judgment rule at this stage in the proceedings”);

Stanziale v. Versa Capital Mgmt., LLC (In re Simplexity), Case No. 14-10569(KG), Adv. Pro. No.

16-50212(KG), 2017 Bankr. LEXIS 37, *22-23 (D. Del. Jan. 5, 2017) (applying Delaware law

and refusing to consider the business judgment rule on a motion to dismiss where “there is no

question that the Trustee did not raise the business judgment rule in his Complaint, and thereby

did not give the Defendants any opening to raise the affirmative defense”).



                                                  22
    Case 18-50100           Doc 73       Filed 10/05/18         EOD 10/05/18 14:33:25              Pg 28 of 36



         All ten of the cases the Directors cite to support their business judgment defense

demonstrate why it is inapplicable here. (Brief at 8-10, 18-21.) Four of the cases are derivative

cases in which the court analyzes the business judgment rule under Chancery Rule 23.1, which

requires that allegations of demand futility include particularized facts that “create a reasonable

doubt that the directors’ action was entitled to the protections of the business judgment rule.” 8

But again, Rule 23.1 is inapplicable here, along with its requirement that plaintiffs plead around

the business judgment rule. Five cases are appeals following either judgment or summary

judgment, where the court considered the business judgment rule on the merits. 9 And the final

case the Directors cite to support their business judgment argument is In re Tower Air, Inc., 416

F.3d at 238, discussed above, where the Third Circuit only analyzed the business judgment rule

because it was explicitly referenced on the face of the complaint. Far from supporting the

Directors’ argument, these cases demonstrate why the business judgment rule is inapplicable on

this motion.

         But even on the merits, which are premature to consider, the Directors cannot avail

themselves of the business judgment rule’s protections because it neither shields a director from

liability for abdicating duties nor protects actions taken without reasonable inquiry. In other

words, to obtain the protection of the business judgment rule, one has to actually exercise

business judgment. In re Tower Air, Inc., 416 F.3d at 238 n.13 (“successfully alleging inattention

8
  Those three cases are Aronson v. Lewis, 473 A.2d 805, 808 (Del. 1983) (derivative case establishing standard that,
under Rule 23.1, “demand can only be excused where facts are alleged with particularity which create a reasonable
doubt that the directors’ action was entitled to the protections of the business judgment rule”); Brehm v. Eisner, 746
A.2d 244, 254 (Del. 1999) (derivative case analyzing business judgment rule under Aronson and Rule 23.1); In re
Citigroup Inc. S’holder Deriv. Litig., 964 A.2d 106, 119 (Del. Ch. 2009) (same); Parnes v. Bally Entertainment
Corp., 722 A.2d 1243, 1247 (Del. 1999) (derivative case applying Aronson standard on motion for judgment on
pleadings).
9
  Those five cases are Cinerama, Inc. v. Technicolor, 663 A.2d 1156, 1156 (Del. 1995) (appeal following trial);
Cede & Co. v. Technicolor, 634 A.2d 345, 345 (Del. 1993) (same); Sinclair Oil Corp. v. Levien, 280 A.2d 717, 720
(Del. 1971) (derivative case appealing order to account for excessive dividends); In re Orchard Enters., Inc., 88
A.3d 1, 1 (Del. Ch. 2014) (derivative case on appeal from summary judgment); In re Walt Disney Co. Derivative
Litig., 907 A.2d 693, 697 (Del. Ch. 2005) (derivative case on appeal following trial).


                                                          23
   Case 18-50100        Doc 73     Filed 10/05/18      EOD 10/05/18 14:33:25          Pg 29 of 36



circumvents the business judgment rule”); Smith, 488 A.2d at 889 (by failing to keep informed of

the corporation’s affairs, a director loses the protection of the business judgment rule, because

the director’s judgment must be an informed judgment). By failing to take action, without a

business justification, an officer or director does not receive the benefits of the business

judgment rule. As the Trustee has alleged here that the Directors abdicated their duties and failed

to make informed decisions regarding potential transactions, an orderly wind-down, or otherwise

maximizing ITT’s value, the business judgment rule does not entitle Defendants to dismissal.


   B.     Similarly, the exculpatory provision cannot warrant dismissal.

        The Directors argue that an exculpatory clause in ITT’s certificate of incorporation,

which is based on section 102(b)(7) of the Delaware General Corporation Law, bars the claims

against the Directors other than claims “for any breach of the director’s duty of loyalty” or “for

acts or omissions not in good faith or which involve intentional misconduct or a knowing

violation of law.” (Brief at 11-12.) Such exculpatory provisions generally shield directors from

liability for breaching their duty of care, but not their duties of loyalty and good faith.

        But under Delaware law, “[a]n exculpatory clause is considered an affirmative defense

and will not provide the basis for dismissal.” In re Simplexity, 2017 Bankr. LEXIS 37 at *18. As

the exculpatory provision is an affirmative defense and the Complaint nowhere references the

exculpatory provision, it cannot form the basis for dismissal. Id.

        Moreover, “[w]hen a duty of care breach is not the exclusive claim, a court may not

dismiss the duty of care claim based upon an exculpatory provision.” Bridgeport, 388 B.R. at

568 (Bankr. D. Del. 2008) (quoting Alidina v. Internet.com Corp., No. 17235, 2002 Del. Ch.

LEXIS 156, 2002 WL 31584292, at *8 (Del. Ch. Nov. 6, 2002)) (emphasis in original). Here,




                                                  24
         Case 18-50100       Doc 73     Filed 10/05/18     EOD 10/05/18 14:33:25         Pg 30 of 36



   because the Trustee has sufficiently pled breach of the duties of loyalty and good faith, the

   exculpatory provision cannot operate to insulate the Directors from a duty-of-care claim.


IV.      The Directors ignore black letter law that reasonable inferences must be drawn in the
         Trustee’s favor.

             Beyond citing several incorrect pleading standards, the Directors ignore black-letter law

   that a court must view the facts in the light most favorable to and draw all reasonable inferences

   in favor of the non-movant (here, the Trustee) on a motion to dismiss. The alleged contradictions

   the Directors cite are based on dubious inferences the Directors ask the Court to make in their

   favor.

             Several sections of the Directors’ brief point to allegations they claim demonstrate their

      “active engagement.” (Brief at 7, 9, 17.) In each reprise, the Directors point to the same basic

      allegations, none of which “contradict” the Trustee’s claims:

                 •   The Directors “attended board meetings” and “frequently emailed each other and
                     Modany.” (Brief at 17.)
                 •   The Directors rejected four potential transactions based on Modany’s
                     recommendation and with no investigation. (Compl. at ¶¶ 35-36, 39, 44, 55-56.)
                 •   Modany rejected Odle’s request for a conference call to discuss one such
                     transaction. (Id. ¶ 38.)
                 •   Cohen and Odle referred Modany to restructuring counsel, which upset Modany.
                     (Id. at ¶¶ 47, 50.)
                 •   Modany recruited Dean and Brown’s help in blocking “meddling” or “second-
                     guessing” by Odle or Cohen. (Id. at ¶¶ 53, 57).

             The Directors claim these allegations show they “attended board meetings to discuss ITT

   business and options,” “considered at least four different offers,” “considered multiple

   restructuring consultants,” and “actively supervised and interacted with . . . Modany, even to the




                                                      25
     Case 18-50100      Doc 73      Filed 10/05/18      EOD 10/05/18 14:33:25          Pg 31 of 36



point of causing friction.” 10 (Brief at 7, 17.) If mundane activities like frequent emailing,

attending board meetings, or voting on transactions shielded directors from liability, it would be

nearly impossible for directors to breach their fiduciary duties. Never mind the Complaint’s other

allegations that the Directors conducted no investigation before rejecting these transactions—in

fact, there is no evidence that the Board even voted on the Genki and DCF transactions—and

that the Directors relented to Modany’s refusal to retain restructuring or bankruptcy counsel until

too late. It would require the Court to make unreasonable inferences against the Trustee to infer

active engagement from these allegations.

        Elsewhere, the Directors argue Paragraphs 26, 43, and 48 of the Complaint are

“inconsistent” with the Trustee’s claims because they show the Directors “wrestled with the

demands of regulators and how to satisfy them.” But these paragraphs allege nothing of the sort:


        Paragraph 26 alleges Dean wrote Cohen acknowledging that ACICS saw Modany
        “as part of the problem” and that Modany told Dean that his and Dean’s
        resignations were “a likely necessary action” because “it’s almost a certainty that
        we need to give these guys a dead body!” ¶ 26.

        Paragraph 43 alleges Weber told Dean that “[u]nless we get a positive sign from
        ED, we will have to consider teaching out.” ¶ 43.

        Paragraph 48 alleges Modany telling Dean that “[p]ressure from ED is materially
        intensifying…they seem to be looking in every nook and cranny for a reason to do
        something…we are weeks away from a material event…which…could be ED
        realizing we figured out a way to pay the surety so they now need to come up w/a
        plan to put the death nail in the coffin…once and for all!” ¶ 48.

        Even if viewed in the light most favorable to the Directors, these allegations do not show

that the Directors “wrestled” with “how to satisfy” regulators. Instead, they merely show the


10 The Directors also claim that “the Trustee acknowledges—as she must—that the Former Directors
actively supervised and interacted with management, including Modany, even to the point of causing
friction.” (Brief at 7.) But nowhere in the Complaint does the Trustee “acknowledge” that the Directors
“actively supervised” Modany. And the fact that they “interacted” with him hardly rebuts the Trustee’s
allegations.



                                                   26
        Case 18-50100        Doc 73     Filed 10/05/18      EOD 10/05/18 14:33:25          Pg 32 of 36



     Directors were aware that Modany was a problem, that they needed to secure a teach-out, and

  that ITT was facing increasing pressure from ED. Viewed in the light most favorable to the

  Trustee, as they must be on a motion to dismiss, these allegations are not “inconsistent with” but

  actually support the Trustee’s claims that the Directors knew what steps to take—e.g.,. fire

  Modany and pursue a transaction or secure a teach-out – but consciously disregarded their duties,

  ensuring the foreshadowed “death nail in the coffin.”

            Lastly, the Directors argue that ITT’s Annual Meeting Notice and Proxy Statement

  “evinces the Directors’ intent not to violate laws or regulations” based solely on the fact that one

  of the listed “Management Objectives” is to “resolve . . . outstanding legal and regulatory

  matters.” (Brief at 16.) In other words, the Directors ask the Court to infer the Directors’

 subjective intent to comply with applicable law and regulations from an annual statement saying

 that management intends to resolve pending litigation. This is more than a modest inferential

  leap. This and the other alleged “contradictions” the Directors cite rely on strained inferences

  that fail under their own weight, let alone when viewing the facts in the light most favorable to

  the Trustee.


V.      The Trustee sufficiently alleges facts relating to each individual Director.

            The Directors argue that the Trustee has not plausibly alleged that each individual

     director breached his or her fiduciary duties citing Bank of Am., N.A. v. Knight, 725 F.2D 815

     (7th Cir. 2013). But this case merely found that a complaint against accountants for violating an

     Illinois statute failed to state a claim by failing to allege “who did what.” Id. at 818. Here, the

     Trustee’s Complaint describes each Director’s role and cites the Directors’ own emails showing

     their individual misconduct. Perhaps more importantly, the Complaint alleges what the Directors

     did not do, collectively or individually – none sought to have potential life-saving transactions


                                                       27
   Case 18-50100       Doc 73      Filed 10/05/18      EOD 10/05/18 14:33:25          Pg 33 of 36



independently reviewed, none sought to consider or implement teach out procedures, and none

sought to have Modany removed despite regulators’ and potential investors’ insistence.

       The Complaint further contains particularly detailed allegations regarding Chairman

Dean’s complicity with and complete abdication to Modany:


           •   Upon receiving the April 20, 2016 ACICS Show-Cause Directive Letter,
               Dean acknowledged that ACICS saw Modany “as part of the problem.”
               Modany also wrote Dean opining that his and Dean’s resignations were “a
               likely necessary action if we are going to respond with a sufficient
               politically charged reply” because “it’s almost a certainty that we need to
               give these guys a dead body!” (Compl. at ¶ 26.)

           •   In an April 29, 2016 email exchange to a colleague, Dean acknowledged
               his lack of engagement to ITT, describing his role as chairman of the
               board as quite limited: “I have been on the ITT board since 1994 and
               stepped in—supposedly temporarily—after the CEO was charged with
               civil fraud by the SEC. The CEO is still on board, so my role is quite
               limited. I spend most of my time these days in Florida . . . .” (Id. at ¶ 37.)

           •   On or about April 30, 2016, Defendant Odle asked Dean, as Chairman of
               the Board, to schedule a conference call with Modany to discuss
               transaction options. Dean replied to Odle that Modany “declined the
               request.” Dean failed to pushback on Modany, despite being his
               supervisor. (Id. at ¶ 38.)

           •   On July 22, 2016, Odle passed on information about restructuring
               consultants, Alvarez & Marsal (“A&M”), to Dean, who forwarded the
               email to Modany saying he had no plans to contact A&M. (Id. at ¶ 47.)

           •   After A&M contacted Dean on August 15, 2016, Dean told Modany that
               he would decline A&M’s offer to assist in restructuring. (Id. at ¶ 50.)

           •   On August 28, 2016, Modany emailed Dean, seeking his and Brown’s
               help “in avoiding the almost certain distractions” from other Directors and
               to “block any suggested efforts” not in line with Modany’s agenda. Dean
               responded that he would “defer” to Modany and that he “fully agee[d]”
               with Modany that “we can’t have multiple chefs in the kitchen. Dean
               ended the mail saying, “Before you get unhappy with anything in this
               email, note against the first sentence. I defer to you.” (Id. ¶¶ 53-54.)

           •   In late August 2016, after Modany wrote Dean threatening to resign if
               other Directors questioned his choice of bankruptcy counsel, Dean backed
               Modany’s wish to preclude Director participation by stating “our sense of


                                                 28
   Case 18-50100         Doc 73     Filed 10/05/18     EOD 10/05/18 14:33:25         Pg 34 of 36



                 urgency precludes director participation in the [bankruptcy counsel]
                 interviews.” (Id. at ¶ 57.)

        The Trustee similarly cites emails from other Directors:


            •    On June 11, 2016, Weber told Dean that “[u]nless we get a positive sign
                 from ED, we will have to consider teaching out.” In fact, Weber noted that
                 “ED may have concluded we are dead meat. If so, they will reject all
                 alternatives and focus on maximizing recoveries from our remaining
                 assets,” corroborating the Trustee’s allegations that Defendants, despite
                 appreciating that a teach-out was crucial, failed to take the necessary steps
                 to implement one. (Id. at ¶ 43.)

            •    In late August 2016, during a communication regarding the bankruptcy
                 process and a change in leadership, Morgan, referring to Modany, said to
                 Dean, “I trust him.” Brown and Morgan also offered their support of
                 Modany, utterly ignoring the criminal allegations he faced. (Id. at ¶ 57.)

        Such allegations satisfy Rule 8(a)’s pleading standard by giving the Directors notice of

their alleged misconduct. In In re Enivid, Inc., the court rejected a similar group-pleading

argument finding that “[a]lthough there are fewer references to [one defendant] than the other

Defendants in the Complaint, the overall theme is the same: the [the CEO] so dominated the

[defendants] that each failed to exercise his business judgment before the Board by keeping their

misgivings secret.” Id. at 449-50. And in Buckley v. O’Hanlon, 2007 U.S. Dist. LEXIS 22211,

*14-15 (D. Del. Mar. 28, 2007), the court rejected a group-pleading argument where the

complaint “use[d] the categories of officers and directors merely as substitutes for listing names,

rather than using them as sweeping terms to avoid having to associate specific parties to

particularized conduct.” The court reasoned that “[w]herein much of the alleged conduct

involved collective action and decision making, [the plaintiff] has sufficiently identified the

small groups within DVI and their roles in approving or participating in each alleged bad-faith

practice.” Id.




                                                  29
   Case 18-50100       Doc 73     Filed 10/05/18     EOD 10/05/18 14:33:25            Pg 35 of 36



        Here, the Trustee’s Complaint similarly alleges the same overall theme of collective

inaction against each Director—abdicating decision-making authority to Modany, failing to

investigate or make informed decisions regarding potential transactions, and disregarding their

duty to avoid known liabilities like those resulting from a failure to secure teach-out agreements

for ITT’s students. Such allegations state claims against the individual Directors.


                                            Conclusion

        For the foregoing reasons, the Former Directors’ Motion to Dismiss should be denied.

October 5, 2018                                       Respectfully submitted,

/s/ Ronald J. Schutz                                  /s/ John C. Hoard____________________
                                                      John C. Hoard

Ronald J. Schutz (admitted pro hac vice)              John C. Hoard (Atty. No. 8024-49)
Carly A. Kessler (admitted pro hac vice)              RUBIN & LEVIN, P.C.
ROBINS KAPLAN LLP                                     135 N. Pennsylvania Street, Suite 1400
399 Park Avenue, Suite 3600                           Indianapolis, IN 46204
New York NY 10022                                     Telephone: (317) 634-0300
Telephone: (212) 980-7400                             Facsimile: (317) 263-9411
Facsimile: (212) 980-7499
                                                      Co-counsel to the Trustee
-and-

Michael A. Collyard (admitted pro hac vice)
Richard B. Allyn (admitted pro hac vice)
Thomas F. Berndt (admitted pro hac vice)
ROBINS KAPLAN LLP
800 LaSalle Avenue, Suite 2800
Minneapolis, MN 55402
Telephone: (612) 349-8500
Facsimile: (612) 339-4181

Co-counsel to the Trustee

                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 5, 2018, a copy of the foregoing Trustee’s Brief in
Opposition to Former Directors’ Motion to Dismiss was filed electronically. Notice of this filing
will be sent to the following party/parties through the Court’s Electronic Filing System.


                                                30
   Case 18-50100       Doc 73     Filed 10/05/18     EOD 10/05/18 14:33:25      Pg 36 of 36



Party/parties may access this filing through the Court’s system.

Richard Allyn rallyn@robinskaplan.com
Thomas Berndt tberndt@robinskaplan.com, jgerboth@robinskaplan.com
John Cannizzaro john.cannizzaro@icemiller.com, Deborah.Martin@icemiller.com
Michael Anthony Collyard mcollyard@robinskaplan.com, rhoule@robinskaplan.com
Elaine Victoria Fenna elaine.fenna@morganlewis.com
John C Goodchild john.goodchild@morganlewis.com
Gregory Forrest Hahn ghahn@boselaw.com, jmcneeley@boselaw.com
John C. Hoard johnh@rubin-levin.net, jkrichbaum@rubin-
levin.net;atty_jch@trustesolutions.com;sturpin@rubin-levin.net
Jeffrey A Hokanson jeff.hokanson@icemiller.com, Kathy.peed@icemiller.com
Carly Kessler ckessler@robinskaplan.com
Vilda Samuel Laurin slaurin@boselaw.com
Rachel Jaffe Mauceri rachel.mauceri@morganlewis.com
James P Moloy jmoloy@boselaw.com,
dlingenfelter@boselaw.com;mwakefield@boselaw.com
Ronald James Schutz rschutz@robinskaplan.com
U.S. Trustee ustpregion10.in.ecf@usdoj.gov
Paul D. Vink pvink@boselaw.com, clindsey@boselaw.com
Philip A. Whistler philip.whistler@icemiller.com, carla.persons@icemiller.com

       I further certify that on the October 5, 2018, a copy of the foregoing Trustee’s Brief in
Opposition to Former Directors’ Motion to Dismiss was mailed by first-class United States mail,
postage prepaid, and properly addressed to the following:

None.

                                                     /s/ John C. Hoard
                                                     John C. Hoard




                                                31
